UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-7228



HARVEY J. HUDSON,

                                             Petitioner - Appellant,

          versus


CITY OF MOUNT RANIER, Maryland; MAYOR; J. DOE
1, United States Attorney; J. DOE 2,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:06-cv-01559-AW)


Submitted: November 15, 2006               Decided:   November 22, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harvey J. Hudson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Harvey    J.    Hudson,      a   federal     prisoner,     appeals      the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.        We   have   reviewed      the      record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the   district   court.        Hudson       v.   City   of    Mount   Ranier,      No.

8:06-cv-01559-AW (D. Md. filed June 26, 2006 & entered June 27,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                      - 2 -